Title: To John Adams from Stephen Higginson, 10 August 1789
From: Higginson, Stephen
To: Adams, John



Sir
Boston Augt. 10: 1789

I never yet have had occasion to solicit an appointment either for myself or my friends, nor do I love to interest myself in matters of the kind; but, when there is an appearance of danger from any proposed appointment, it seems to me to be the duty of every good Citizen, to give such information as appears to be material. Upon this ground only I shall now take the liberty of stating to you, some of the evils which are here thought inevitable, should Mr. Cushing, Our present chief Justice, be removed to the federal Bench; a measure, which several Letters by the last post inform us, could probably be taken. You know, & every one acknowledges, his Abilities & many good qualities; which render him a proper person for the Office referred to, & which makes him of the highest importance to this commonwealth in his present Station. Our present Bench are very respectable, they harmonize to an unusual degree, they love & respect each other, & they are all federals. By many of these qualities Sentiments & union, they act with dignity & decission; & and they form the greatest Barier we have, by much, against popular frenzy, & the influence of popular demagogues. Should that bench be broken up, or much changed, it would probably give rise to more mischief, & would certainly give more pain to the good Citizens, to the friends of Government than any thing that can happen. It is an event which his Brethren, the Barr, & the best of our Citizens would depricate us exceedingly—For the certain consequence would be, the appointment of a man, which whom some, if not all the others, would refuse to sit—at least such is the opinion of all that I am acquainted with.—It is indeed an Event, which the popular party here would much rejoice at, & which they have been labouring to bring about. They certainly wish much to derange that Bench, & to place on it some man of very opposite Character; & They sometime since intimated that it would happen ere long. But as no One concieved it in any degree probable, & every One supposed that Mr. Lowell would be the man; no measures have been taken to guard against it; & perhaps no information of this kind before given to you.—
I hope you may not consider this communication as improper or ill timed, I assure you that it’s made upon public principles only. Though your particular friends, & the best men in this State are much alarmed at the Idea of such a change; yet it may happen, from various causes, that none of them may write to you upon this Subject.—Mr. Cushing is in the highest estimation with every good man here, & but for the particular circumstances of the law, they would wish him to be removed, if he desired it; which is doubted however by many. But as Mr. Lowell is considered as equally qualified for the place with Mr. C:, & from the office he before held has been viewed as the only fair Candidate—&, as such great injury is considered as inevitable to the State from the removal of Mr. Cushing, those who are the common friends of both the Gentleman, & the best friends to government, & to those who administer it, would be much pleased at the appointment of the former, but would lament exceedingly that of the latter.—
I have given you Sir freely & honestly what I suppose to be the general Sentiments of the most respectable men among us. You will pardon the freedom I have taken, and give credit & wright to the communication so far only as you think it merits.—I have wished to trouble you with some of my own Ideas as to revenue & commerce; but my time has been taken up by  &c to recover my health, & my nerves are so weak that I write with much difficulty & labour,—& this must apologize for the present hasty Scrawl not being copied.—Please to present my own & Mrs. H.’s respects to your lady &c. With much respect I have the honour to be your Excellency’s very humb. Servant—
Stephen Higginson